WALTERS, Judge (dissenting). At the behest of an investigator from the attorney general’s office, Edwin A. Kelly permitted a recording device to be attached to his home and service station telephones, and he initiated three telephone calls to defendants Arnold and Christensen. The conversations with defendants were tape-recorded. Subsequently, all of the named defendants-appellants were indicted for restraint of trade violations. The trial court sustained motions to suppress the taped recordings, their transcriptions and testimony based on those conversations. The trial court should be sustained, with the exception that testimony from Mr. Kelley regarding the conversations may be admitted. The motions filed by defendants were based upon alleged violations by Kelly and the State of §§ 30-12 — 1, et seq., N.M.S.A. 1978, and the state and federal constitutions. Sections 30-12-1, at the time the conversations were recorded, prohibited interference'with communications unless done under a court order, and defined such interference to be: A. displacing, removing, injuring or destroying any radio station, T.V. tower, antenna or cable, telegraph or telephone line, wire, cable pole or conduit belonging to another, or the material or property appurtenant thereto; B. cutting, breaking, tapping or making any connection with any telegraph or telephone line, wire, cable or instrument belonging to another; C. reading, hearing, interrupting, taking or copying any message, communication or report intended for another by telegraph or telephone without his consent; D. preventing, obstructing or delaying the sending, transmitting, conveying or delivering in this state of any message, communication or report by or through telegraph or telephone; or E. using any apparatus to do or cause to be done any of the acts hereinbefore mentioned to aid, agree with, comply or conspire with any person to do, or permit or cause to be done any of the acts hereinbefore mentioned. None of the prohibited acts are permitted; one need not violate each subsection in order to come under the interdiction of the statute. The State has premised its entire argument on Kelly’s acquiescence to “tap” the telephones in Kelly’s business and home. Some argument is presented questioning whether Kelly’s “rental” of the telephones from Mountain Bell brings the telephones within the prohibition against “tapping * * * any * * * instrument belonging to another,” assuming that Kelly was the person who did the tapping. This argument is specious. The tapping was done by the State with Kelly’s acquiescence. There is no contention that the State owned the telephones. Whether Kelly or Mountain Bell owned the telephones, the State did not.. The statute prohibits tapping any “instrument belonging to another”; it also prohibits “hearing * * * taking or copying any message * * * intended for another * * * without his consent.” According to Kelly, Christensen believed he was talking to Kelly’s son; thus, Christensen’s message was intended neither for Kelly nor Ernest. He was not advised that his conversation was being taped, so patently he did not consent. Likewise, Arnold was not told of the recording device nor asked whether he consented to anyone other than Kelly “hearing * * * or copying” his message. The majority opinion discusses at length the meaning of “tapping,” and whether the consent of one of the participants is sufficient to overcome the prohibitions of § 30-12-1C. This regard for the exceptions allowed by the statute overlooks the constitutional objections raised by the appellants which, in my view, should command our first attention. The statutory language referring to “without his consent” is ambiguous. New Mexico, unfortunately, provides no legislative history or committee commentary to assist the court in interpreting its intentions. Nevertheless, it is hornbook law that the Legislative may not transcend constitutional limitations regardless of its intent, and a statute which is interpreted to permit one party to waive another’s constitutional right to privacy is no more acceptable than if we were to approve the innkeeper’s permission for search of a guest’s room. Stoner v. California, 376 U.S. 483, 84 S.Ct. 889, 11 L.Ed.2d 856 (1964). Thus, whether we define the “his consent” of § 30-12-1C to mean “consent of the sender” or “consent of the receiver,” if one may not consent for the other, then the “tapped” and taped conversations of both parties may not be used as evidence against the unsuspecting, unconsenting speaker. This exclusion is mandated by a literal reading of Article II, § 10, of the New Mexico Constitution, and from an appreciation for decisions from other state courts interpreting similar provisions in their state constitutions,1 notwithstanding federal decisions interpreting the Fourth Amendment to the United States Constitution differently.2 Each state has power to require higher police practice standards than is imposed by the federal Constitution.3  We must keep foremost in our minds the purpose of the statute itself, which is a clear statement of the Legislature’s recognition of the individual’s right to privacy. Article 12 of the New Mexico’s Chapter 30 of the statutes is entitled “Abuse of Privacy.” It is a part of our Criminal Code. It makes criminal any of the acts described in Subsections A through E of § 30-12-1. Thus it is irrelevant how one defines “tapping.” It is not denied that the communication was copied without the consent of one of the parties, and that it was done by means of an apparatus furnished by one who agreed or conspired with another to do what the statute says may not be done. I think the majority opinion misreads Justice White’s concurring opinion Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1976). There, an electronic listening device was attached to a public telephone booth and defendant’s part of telephone conversations was recorded. The tapes were introduced at his trial. The majority opinion declared at 88 S.Ct. 512 that “[t]he Government’s activities in electronically listening to and recording the petitioner’s words violated the privacy which he justifiably relied and thus constituted a ‘search and seizure’ within the Fourth Amendment.” The Court reiterated the necessity for presenting to a “duly authorized magistrate” the facts showing a need for investigation in order to obtain proper authorization for the “limited search and seizure” necessary under the circumstances. The entirety of the paragraph from Justice White’s concurring opinion, part of which is quoted at page 1216 of the majority opinion is: I agree that the official surveillance of petitioner’s telephone conversations in a public booth must be subjected to the test of reasonableness under the Fourth Amendment and that on the record now before us the particular surveillance undertaken was unreasonable absent a warrant properly authorizing it. This application of the Fourth Amendment need not interfere with legitimate needs of law enforcement. (My emphasis.) Justice White’s note referred to in the majority opinion cites Hoffa v. United States, 385 U.S. 293, 87 S.Ct. 408, 17 L.Ed.2d 374 (1966), as authority for the above comments made by Justice White, and continues: The present case deals with an entirely different situation, for as the Court emphasizes the petitioner “sought to exclude * * * the uninvited ear,” and spoke under circumstances in which a reasonable person would assume that uninvited ears were not listening. This, too, is a case where defendants “sought to exclude * * * the uninvited ear.” They reasonably assumed that only Kelly was listening to their conversation. The Drielick case cited in the majority opinion reached the result it did only because it was a case pending on appeal at the time People v. Beavers, 393 Mich. 554, 227 N.W.2d 511 (1975), was decided. Beavers held that, unless authorized by a search warrant, under a Michigan constitutional provision which parallels ours a participant may not monitor and transmit to law enforcement officers a conversation he has with another, without the other’s consent. But Beavers was limited to prospective application only. Thus, the Drielick decision required adherence to the Michigan precedents not decided under Michigan’s constitution and prior to Beavers, which permitted warrantless eavesdropping and recording of telephone calls made with cooperation of a police informant or witness. We may not overlook, either, that the Drielick comment, quoted at page 1217 of the majority opinion, referred to Michigan’s evaluation of federal decisions interpreting the federal Fourth Amendment, since Drielick was a federal Fourth Amendment challenge rather than an alleged violation of Michigan’s constitutional provision. Without citation, the opinion declares that the rule of State v. Chort, 91 N.M. 584, 577 P.2d 892 (Ct.App.1978), i. e., that a reasonable expectation of privacy is constitutionally protected, “is not applicable to telephone conversations.” Chort also pleaded Art. II, § 10, of the New Mexico Constitution as a barrier to use of the evidence obtained without a search warrant. It appears that the opinion, however, was bottomed on the Fourth Amendment privilege. Nevertheless, I see no reason to declare that the rule of Chort cannot apply to telephone conversations, particularly since defendants here claim they seek to preserve as private that which occurred an area not accessible to the public. How much more so should the rule of Chort apply here than there, where defendant’s outdoor garden was held to be protected against warrantless intrusion! Finally, New Mexico is not bound by plurality opinions of the • United States Supreme Court (or by precedent of federal courts of appeal) which rule upon the limits of federal constitutional rights; and only majority opinions of the Court are controlling with respect to our construction of federal constitutional provisions. People v. Anderson, 389 Mich. 155, 205 N.W.2d 461 (1973); State v. Johnson, 68 N.J. 349, 346 A.2d 66 (1975). The New Mexico Constitution is an independent document, and it is “our responsibility to separately define and protect the rights of [New Mexico] citizens despite conflicting decisions of the United States Supreme Court interpreting the federal Constitution.” People v. Disbrow, 16 Cal.3d 101, 127 Cal.Rptr. 360, 545 P.2d 272 (1976). To determine that, at least in New Mexico, a statute authorizing eavesdropping and its techniques must be read to require consent of both parties to record, and thereafter use as evidence, the entire conversation obtained by an apparatus attached to the telephone or telephone lines, in order to bring the statute within constitutional limitations, does not deprive law enforcement officers of these useful tools. It merely insists that unless the parties consent to their conversation being taped, an investigator wishing to do so must present sufficient probable cause to a neutral magistrate and specifically inform him of the need for the investigation, so that an ex parte order authorized under § 30-12-2, or a search warrant, may be issued. Unless the statute be so read, the legislature has undertaken to pass an unconstitutional act, and it is without power to do so. One need only remember his American history to recall that assurance of a federal Bill of Rights that would reflect corresponding provisions of one or more existing state constitutions was the only reason why many of our original states ratified the Constitution of the United States. It is through the lessons of history that we should be impressed not only with the privilege and duty to resist encroachments upon the rights expressly protected by the New Mexico Constitution, but our obligation to decline to follow those jurisdictions which whittle away the protections stipulated for in their constitutions. I, therefore, respectfully dissent, and would affirm the trial court’s suppression of the illegally obtained tapes. I would reverse the order of the trial court insofar as it might be construed to prohibit Kelly from testifying about the telephone conversations. Hoffa v. United States, 385 U.S. 293, 87 S.Ct. 408, 17 L.Ed.2d 374 (1966).  . People v. Plamondon, 64 Mich.App. 413, 236 N.W.2d 86 (1975); People v. Beavers, 393 Mich. 554, 227 N.W.2d 511 (1975); Breese v. Smith, 501 P.2d 159 (Alaska 1972); State ex rel Arnold v. County Court, 51 Wis.2d 434, 187 N.W.2d 354 (1971).   . See decisions collected at footnote 11, People v. Drielick, 400 Mich. 559, 255 N.W.2d 619 (1977).   .Oregon v. Hass, 420 U.S. 714, 95 S.Ct. 1215, 43 L.Ed.2d 570 (1975); Lego v. Twomey, 404 U.S. 477, 92 S.Ct. 619, 30 L.Ed.2d 618 (1972); Cooper v. California, 386 U.S. 58, 87 S.Ct. 788, 17 L.Ed.2d 730 (1967); State v. Florance, 270 Or. 169, 527 P.2d 1202 (1974). A conscientious, meaningful judicial process does not contemplate lining up all “pro" cases on one side of the fence, and all “con” cases on the other, and then falling off on the side with the greater number.